Exhibit 10.1


FOURTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
THIS FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
(this “Amendment”) is made effective as of the 26th day of January, 2018 by and
between IEC ELECTRONICS CORP., a corporation formed under the laws of the State
of Delaware (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to a Fifth Amended and Restated Credit
Facility Agreement dated as of December 14, 2015, as amended by that certain
First Amendment to Fifth Amended and Restated Credit Facility Agreement dated as
of June 20, 2016, that certain Second Amendment to Fifth Amended and Restated
Credit Facility Agreement dated as of November 28, 2016, and that certain Third
Amendment to Fifth Amended and Restated Credit Facility Agreement dated as of
May 5, 2017 (as amended, and as the same may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”);
WHEREAS, Section 12.3 of the Credit Agreement requires that the Borrower
maintain a certain Fixed Charge Coverage Ratio unless the Lender otherwise
consents in writing; and
WHEREAS, Borrower has requested and the Lender has agreed to (i) waive Events of
Default arising from non-compliance with the aforementioned covenant for the
Fiscal Quarter ending December 29, 2017, and (ii) make certain amendments to the
Credit Agreement, all on the terms and conditions herein set forth.
NOW, THEREFORE, for due consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.    DEFINITIONS. All capitalized terms used herein and not defined shall have
the meaning given such terms in the Credit Agreement.
    2.    AMENDMENTS. Effective as of the Fourth Amendment Closing Date:
(A)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:
“Applicable Margin” means, with respect to the applicable facility, the per
annum percentage points shown in the applicable column of the table below based
on the applicable Fixed Charge Coverage Ratio, calculated for Borrower on a
consolidated basis and without duplication in accordance with GAAP:











--------------------------------------------------------------------------------

Exhibit 10.1


Pricing Grid – Applicable Margin
 
Fixed Charge Coverage
 
 
Level
Ratio
Revolver
Term Loan B
I
x ≤ 1.60:1.00
2.75%
3.00%
II
1.60:1.00 < x ≤ 1.85:1.00
2.50%
2.75%
III
x > 1.85:1.00
2.25%
2.50%

provided, however, that (i) commencing on the Third Amendment Closing Date and
continuing through and including the Fiscal Quarter ending December 29, 2017,
the Applicable Margin shall be fixed at Level II, and (ii) commencing on January
1, 2018 and continuing to but excluding the tenth (10th) day after the date on
which the Borrower’s QCC Sheet is delivered to the Lender pursuant to Section
12.6 for the Fiscal Quarter ending March 30, 2018, the Applicable Margin shall
be fixed at Level II plus fifty (50) basis points. Effective on the tenth (10th)
day following the date on which the Borrower’s QCC Sheet is required to be
delivered to the Lender pursuant to Section 12.6 for the Fiscal Quarter ending
March 30, 2018, the Applicable Margin will be adjusted based upon the Fixed
Charge Coverage Ratio shown therein. Thereafter, changes, if any, in the Level
applicable to Loans will be effective on the tenth (10th) day following each
date on which the Borrower’s QCC Sheet is required to be delivered to the Lender
pursuant to Section 12.6, based upon the Fixed Charge Coverage Ratio shown
therein. In the event that any QCC Sheet is not delivered by the date required,
pricing will revert to Level I until the tenth (10th) day following the date of
delivery of the delayed QCC Sheet, on which tenth (10th) day pricing will be
adjusted to the applicable level shown by the QCC Sheet. Upon the occurrence of
a Default or Event of Default, the Applicable Margin shall immediately be
adjusted to Level I and no reduction shall occur thereafter unless the Default
is cured, or if the Default is also an Event of Default, the Event of Default is
waived in writing by the Lender; provided that if such Default or Event of
Default occurs after December 29, 2017 but before the date on which the
Borrower’s QCC Sheet is delivered to the Lender as and when required by Section
12.6 for the Fiscal Quarter ending March 30, 2018, the Applicable Margin shall
be fixed at Level II plus fifty (50) basis points and no reduction shall occur
thereafter unless the Default is cured, or if the Default is also an Event of
Default, the Event of Default is waived in writing by the Lender.
“Loans” means, (without duplication) any amount disbursed by Lender to or on
behalf of the Borrower under the Loan Documents, whether such amount constitutes
an original disbursement of funds, or the continuation of any amount
outstanding, under the Revolving Credit Facility, the Term Loan B, the 2013
Celmet Building Term Loan or the Equipment Line Advance Limit, including any
Equipment Line Advances or Equipment Line Term Loans.
“Notes” means the Revolving Credit Note, the Term Loan Note, the Equipment Line
Advance Note and any Equipment Line Term Loan Notes as each is defined herein.



--------------------------------------------------------------------------------

Exhibit 10.1


(B)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions thereto in alphabetical order:
“Equipment Line Advance” means an advance made to the Borrower pursuant to
Section 3.1 of this Agreement, each of which shall mature on the earliest of (i)
six months after the date that Lender made such advance, (ii) the Revolving
Credit Termination Date, and (iii) the date that Lender demands that all amounts
due under the Equipment Line Advance Note become due and payable or the date
that the same become automatically due and payable, in each case consistent with
the terms of the Equipment Line Advance Note (such date for any such advance
being referred to as its “Equipment Line Advance Maturity Date”).
“Equipment Line Advance Limit” means the Equipment Line Advance Limit described
in Section 3.1 of this Agreement.
“Equipment Line Advance Note” means each Equipment Line Advance Note described
in Section 3.2, as each such note may be amended, modified, supplemented or
restated from time to time.
“Equipment Line Advance Request” means an Equipment Line Advance Request
described in Section 3.3 of this Agreement.
“Equipment Line Term Loan” means a term loan made to Borrower by the Lender
consistent with the provisions of Article 3 of this Agreement.
“Equipment Line Term Loan Note” means each Equipment Line Term Loan Note that
evidences an Equipment Line Term Loan described in Article 3 of this Agreement,
each as such note may be amended, modified, supplemented or restated from time
to time.
“Fourth Amendment Closing Date” means January 26, 2018.
(C)Article 3 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“ARTICLE 3 –EQUIPMENT LINE ADVANCES AND EQUIPMENT LINE TERM LOANS
3.1     Equipment Line Advances. The Lender agrees, subject to this Article 3
and the other terms and conditions hereinafter set forth, to make Equipment Line
Advances to the Borrower from time to time during the period from the Fourth
Amendment Closing Date up to but not including the Revolving Credit Termination
Date in an aggregate principal amount, inclusive of any amounts converted to
Equipment Line Term Loans pursuant to Section 3.4, not to exceed at any time
outstanding the amount of $1,500,000.00 (the “Equipment Line Advance Limit”). No
more than four (4) Equipment Line Advances may be outstanding at any time. The
proceeds of any Equipment Line Advance shall be used to finance up to 80% of the
invoice cost of the purchase by the Borrower or its subsidiaries of capital
equipment; provided that Equipment Line Advances may not be



--------------------------------------------------------------------------------

Exhibit 10.1


used to finance more than $750,000 in the aggregate of the purchase price of
equipment purchased prior to the Fourth Amendment Closing Date. Amounts advanced
under this Section 3.1 (inclusive of those amounts converted to Equipment Line
Term Loans pursuant to Section 3.4) and repaid may be reborrowed in accordance
with the terms of this Agreement and subject to the Equipment Line Advance
Limit. The making of each Equipment Line Advance shall be in the sole discretion
of the Lender. The Equipment Line Advance Limit is available subject to the
Lender’s continued review and right of modification, restriction, suspension or
termination at any time for any reason in the sole discretion of the Lender. No
modification, restriction, suspension or termination of the Equipment Line
Advance Limit shall affect Borrower’s obligation to repay the principal amount
of each Equipment Line Advance, its obligation to pay interest on the Equipment
Line Advance or any other Obligation of Borrower to Lender.
3.2    Equipment Line Advance Note. Borrower’s obligation to repay all Equipment
Line Advances shall be evidenced by an Equipment Line Advance Note in
substantially the form attached as Exhibit I to this Agreement, made by Borrower
in favor of Lender in the aggregate principal amount of the Equipment Line
Advance Limit. Notwithstanding anything to the contrary herein, any and all
Equipment Line Advances outstanding under the Equipment Line Advance Note shall
be subject to the terms contained in the Equipment Line Advance Note and shall
be payable in full to the Lender upon demand by the Lender.
3.3    Requests and Interest. A request for an Equipment Line Advance under the
Equipment Line Advance Note must be delivered to the Lender in writing in
substantially the form attached as Exhibit J (each, an “Equipment Line Advance
Request”) at least two (2) Business Days’ prior to the proposed date of the
advance and must specify the principal amount of the requested advance and the
applicable interest rate to be applied; provided that Lender shall waive the
requirement of two (2) Business Days’ prior written notice for only that for
Equipment Line Advance Request submitted to Lender on the Fourth Amendment
Closing Date. The Lender shall incur no liability to Borrower or to any other
person as a direct or indirect result of making any Equipment Line Advance
pursuant to this subsection. Each Equipment Line Advance shall accrue interest,
at Borrower’s option and as selected in the Equipment Line Advance Request, at
either the (a) one-month LIBOR Rate, adjusted daily, plus the Applicable Margin
applied to Term Loan B from time to time in accordance with this Agreement, or
(b) the Base Rate plus the Applicable Margin applied to Term Loan B from time to
time in accordance with this Agreement. To the extent that an Equipment Line
Advance bears interest at one-month LIBOR Rate, adjusted daily, plus the
Applicable Margin applied to Term Loan B from time to time in accordance with
this Agreement, such Equipment Line Advance will be considered a LIBOR Loan but
only for purposes of Sections 7.1(g), 7.3, 7.4, 7.5, 7.6 and 7.14 of this
Agreement.
3.4    Payments & Conversion to Equipment Line Term Loan. On the first day of
each month following the date that such Equipment Line Advance is made by the
Lender and until the month in which the Equipment Line Maturity Date occurs, the
Borrower shall



--------------------------------------------------------------------------------

Exhibit 10.1


make interest-only payments to the Lender equal to all accrued interest on each
Equipment Line Advance (calculated by applying the interest rate specified in
the corresponding Equipment Line Advance Request). On the Equipment Line Advance
Maturity Date for each Equipment Line Advance, the Borrower shall, at the
Borrower’s election, either (a) repay the Equipment Line Advance and any accrued
interest in full, or (b) provided, in each case, that the conditions to
conversion have been met, make a final interest-only payment to the Lender
thereby paying any accrued interest in full and convert the Equipment Line
Advance to an Equipment Line Term Loan by giving the Lender no less than three
(3) Business Days’ notice of such conversion and delivering to the Lender an
executed Equipment Line Term Loan Note in substantially the form attached as
Exhibit K to this Agreement before the Equipment Line Advance Maturity Date. At
Borrower’s election, and provided, in each case, that the conditions to
conversion have been met, Borrower may convert any Equipment Line Advance to an
Equipment Line Term Loan prior to the applicable Equipment Line Advance Maturity
Date, provided that all accrued interest on such advance to, but excluding, the
conversion date, has been paid in full. For clarity, any such conversion of an
Equipment Line Advance to an Equipment Line Term Loan will not result in any new
proceeds being disbursed by Lender but will result in the principal of the
applicable Equipment Line Advance being converted into an Equipment Line Term
Loan which will then be subject to the terms set forth in the applicable
Equipment Line Term Loan Note. If the conditions to conversion have not been met
for an applicable advance on the earlier of the Equipment Line Advance Maturity
Date for such advance and the date that the Borrower seeks to convert the same,
such advance, together with all accrued interest thereon, shall be paid in full
to Lender. Each Equipment Line Term Loan shall amortize for a period of up to
three years, as specified by Borrower, from the date of conversion with level
monthly principal payments plus interest calculated as set forth in the
applicable Equipment Line Term Loan Note.
3.5    Advance Repayment Surcharge. For any Equipment Line Advance not converted
to an Equipment Line Term Loan in accordance with Section 3.4 above on or before
the Equipment Line Advance Maturity Date for such advance, Borrower shall pay to
Lender a fee equal to 1% of the amount of principal of such Equipment Line
Advance on the earlier of the date of repayment of such Equipment Line Advance
and the Equipment Line Advance Maturity Date with respect to such advance.
3.6     Prepayment of Equipment Line Term Loans. During the term of any
Equipment Line Term Loan Note, Borrower will have the option of paying any
outstanding principal thereunder to the Lender in advance of its respective
maturity date, in whole or in part, at any time and from time to time upon
written notice received by the Lender at least three (3) days prior to making
such payment; provided, however, as consideration for the privilege of making
such prepayment, Borrower shall pay to the Lender a fee equal to (i) one percent
(1%) of the principal sum prepaid, plus (ii) for Equipment Line Term Loans
accruing interest at one-month LIBOR Rate, adjusted daily, plus the Applicable
Margin applied to Term Loan B, any applicable Breakage Costs.



--------------------------------------------------------------------------------

Exhibit 10.1


(D)The first sentence of Section 9.2 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
“The obligations of the Lender to make any Revolving Credit Loans or any
Equipment Line Advances, or to convert any Equipment Line Advances to an
Equipment Line Term Loan pursuant to Section 3.4, shall at all times be subject
to the following continuing conditions:”
(E)A new Exhibit I shall be added to the Credit Agreement in the form attached
to this Amendment as Exhibit I.
(F)A new Exhibit J shall be added to the Credit Agreement in the form attached
to this Amendment as Exhibit J.
(G)A new Exhibit K shall be added to the Credit Agreement in the form attached
to this Amendment as Exhibit K.
3.    WAIVER. Lender hereby waives any Event of Default arising under Section
14.1(b) of the Credit Agreement as a result of Borrower’s non-compliance with
Section 12.3 of the Credit Agreement for the Fiscal Quarter ending December 31,
2017. Borrower acknowledges and agrees that the forgoing waiver shall not
constitute a waiver of any Event of Default arising under (i) any other covenant
in the Credit Agreement not specified herein, or (ii) any covenant in the Credit
Agreement for any period not specified herein.
4.    REPRESENTATIONS AND WARRANTIES. Borrower hereby makes the following
representations and warranties to the Lender as of the Fourth Amendment Closing
Date, each of which shall survive the effectiveness of this Amendment and
continue in effect as of the date hereof so long as any Obligations remain
unpaid:
4.1    Authorization. Borrower has full power and authority to borrow under the
Credit Agreement, as amended by this Amendment, and to execute, deliver and
perform this Amendment and any documents delivered in connection with it and all
other related documents and transactions, all of which have been duly authorized
by all proper and necessary corporate action. The execution and delivery of this
Amendment by Borrower will not violate the provisions of, or cause a default
under, Borrower’s Organizational Documents, any law or any agreement to which
Borrower is a party or by which it or its assets are bound.
4.2    Binding Effect. This Amendment has been duly executed and delivered by
Borrower, and the Credit Agreement, as amended by this Amendment, is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except to the extent that enforcement of any such
obligations of the Borrower may be limited by bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors generally.
4.3    Consents; Governmental Approvals. Except as may be specifically
identified in a written agreement to which Borrower and Lender are parties, no
consent, approval or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other



--------------------------------------------------------------------------------

Exhibit 10.1


Person is required in connection with the valid execution, delivery or
performance of this Amendment or any other document executed and delivered by
Borrower herewith or in connection with any other transactions contemplated
hereby.
4.4    Representations and Warranties. The representations and warranties
contained in the Credit Agreement, as amended by this Amendment, are true on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof, except for those representations and warranties that by their terms
are made as of a specific date, which representations and warranties Borrower
hereby remakes as of such date.
4.5    No Events of Default. No Default or Event of Default has occurred, except
that waived by this Amendment, and no Default or Event of Default is continuing.
4.6    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by Borrower or any Credit Party to induce Lender to enter
into this Amendment contains any untrue statement of a material fact or, taken
as a whole with the other Loan Documents, omits to state a material fact
necessary to make the statements herein or therein not misleading in light of
the circumstances in which they were made.
5.    CONDITIONS OF AMENDMENT. The Lender shall have no obligation to execute or
deliver this Amendment until each of the following conditions shall have been
satisfied:
5.1    Authorization. Borrower shall have taken all appropriate corporate action
to authorize, and its directors, if and as required by Borrower’s Organizational
Documents, shall have adopted resolutions authorizing the execution, delivery
and performance of this Amendment and the taking of all other action
contemplated by this Amendment, and Lender shall have been furnished with copies
of all such corporate action, certified by an authorized officer of Borrower as
being true and correct and in full force and effect without amendment on the
date hereof, and such other corporate documents as Lender may request.
5.2    Consents. Borrower shall have delivered to Lender any and all consents,
if any, necessary to permit the transactions contemplated by this Amendment.
5.3    Fees. Borrower shall have paid to the Lender all reasonable fees and
disbursements of Lender’s counsel and all reasonable out-of-pocket expenses
incurred by Lender, recording fees, search fees, charges and taxes in connection
with this Amendment and all transactions contemplated hereby or made other
arrangements with respect to such payment as are satisfactory to Lender.
5.4    Deliveries. Borrower shall have delivered to Lender, each of the
following documents, duly executed by the Borrower or as specified: (i) this
Amendment, (ii) the Equipment Line Advance Note, (iii) a Reaffirmation executed
by the Borrower and each of the Guarantors, and (iv) such additional documents,
consents, authorizations, insurance certificates, governmental consents and
other instruments and agreements as Lender or its counsel may reasonably require
(including for purposes of evidencing and/or facilitating Borrower’s and
Lender’s compliance with all applicable laws and regulations, including all
“know your customer” rules in effect from time



--------------------------------------------------------------------------------

Exhibit 10.1


to time pursuant to the Bank Secrecy Act, USA PATRIOT Act and other applicable
laws) and all documents, instruments and other legal matters in connection with
the Loan Documents shall be reasonably satisfactory to Lender and its counsel.
5.5    Representations and Warranties. The representations and warranties set
forth in this Amendment and in the Loan Documents shall be true, correct and
complete as of the Fourth Amendment Closing Date, except those representations
and warranties that by their terms are made as of a specific date, which
representations and warranties Borrower hereby remakes as of such date.
5.6    No Event of Default. No Event of Default or Default shall have occurred
as of the Fourth Amendment Closing Date, except that waived by this Amendment,
and no Event of Default or Default shall be continuing after giving effect to
such waiver.
5.7    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by or on behalf of Borrower to induce Lender to enter into
this Amendment contains any untrue statement of a material fact or, taken as a
whole with the other Loan Documents, omits to state a material fact necessary to
make the statements herein or therein not misleading in light of the
circumstances in which they were made.
5.8    No Material Adverse Change. As of the Fourth Amendment Closing Date, no
Material Adverse Effect shall have occurred with respect to the Borrower and its
Subsidiaries taken as a whole since September 30, 2017, including, without
limitation, the Credit Parties’ ability to meet the projections delivered by the
Borrower to the Lender prior to the Fourth Amendment Closing Date.
5.9    No Litigation. As of the Fourth Amendment Closing Date, except as set
forth on Schedule 8.5 to the Credit Agreement, there shall not be any claim,
action, suit, investigation, litigation, or legal proceeding pending or
threatened in any court or before any arbitrator or governmental authority which
relates to the legality, validity or enforceability of the Credit Agreement (as
amended by this Amendment) or the transactions contemplated hereby or that, if
adversely determined, is not adequately covered by insurance or would have a
Material Adverse Effect on the Borrower or its Subsidiaries.
5.10    Diligence. Lender shall have satisfactorily completed all business,
financial, tax and collateral due diligence.
5.11    Commitment Fee. Borrower shall pay to Lender a commitment fee equal to
$3,750.00.
6.    MISCELLANEOUS.
6.1    Reaffirmation of Security Documents. As of the Fourth Amendment Closing
Date, Borrower hereby (a) acknowledges and reaffirms the execution and delivery
of the Security Documents, (b) acknowledges, reaffirms and agrees that the
security interests granted under the Security Documents continue in full force
and effect as security for all indebtedness, obligations



--------------------------------------------------------------------------------

Exhibit 10.1


and liabilities under the Loan Documents, as may be amended from time to time,
and (c) remakes the representations and warranties set forth in the Security
Documents, except those representations and warranties that by their terms are
made as of a specific date, which representations and warranties Borrower hereby
remakes as of such date.
6.2    Entire Agreement; Binding Effect. The Credit Agreement, as amended by
this Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior negotiations and any course of dealing between the parties
with respect to the subject matter hereof. This Amendment shall be binding upon
Borrower and its successors and assigns, and shall inure to the benefit of, and
be enforceable by the Lender and its successors and assigns. The Credit
Agreement, as amended hereby, is in full force and effect and, as so amended, is
hereby ratified and reaffirmed in its entirety.
6.3    Severability. If any provision of this Amendment shall be determined by a
court to be invalid, such provision shall be deemed modified to conform to the
minimum requirements of applicable law.
6.4    Headings. The section headings inserted in this Amendment are provided
for convenience of reference only and shall not be used in the construction or
interpretation of this Amendment.
6.5    Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.


[signature page follows]



--------------------------------------------------------------------------------


Exhibit 10.1


[Fourth Amendment to Fifth Amended and Restated Credit Facility Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.


MANUFACTURERS AND TRADERS TRUST COMPANY
By:    /s/ Michael D. Pick
Name:    Michael D. Pick
Title:    Vice President
IEC ELECTRONICS CORP.
By:    /s/ Michael T. Williams
Name: Michael T. Williams
Title:    Chief Financial Officer


 







--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT I
FORM OF EQUIPMENT LINE ADVANCE NOTE







--------------------------------------------------------------------------------

Exhibit 10.1


EQUIPMENT LINE ADVANCE NOTE
$1,500,000.00
January 26, 2018

IEC ELECTRONICS CORP. (“Borrower”), a corporation organized under the laws of
Delaware, for value received, hereby promises to pay to the order of
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”) the principal sum of One
Million Five Hundred Thousand Dollars ($1,500,000.00) or, if less, the amount of
Equipment Line Advances advanced by the Lender to Borrower pursuant to the
Agreement referred to below which have not been repaid or converted to Equipment
Line Term Loans, in lawful money of the United States of America and in
immediately available funds on the date(s) and in the manner provided in said
Agreement and with a final payment for each Equipment Line Advance to be made on
the Equipment Line Advance Maturity Date (which for each Equipment Line Advance
will be no later than the Revolving Credit Termination Date) unless sooner
demanded by the Lender. Borrower also promises to pay interest on the unpaid
principal balance under this Equipment Line Advance Note (the “Note”), for the
period such balance is outstanding, in like money, at the rates of interest as
provided in the Agreement described below, on the date(s) and in the manner
provided in said Agreement.
The date and amount of each Equipment Line Advance made by the Lender to the
Borrower under the Agreement referred to below, maturity date and each payment
of principal thereof, shall be recorded by the Lender on its books. The Lender’s
records shall be presumed to be accurate absent manifest error.
This Note is a demand note and all amounts referenced hereunder shall become
immediately due and payable upon demand by the Lender; provided, however, that
all amounts due hereunder shall automatically become immediately due and payable
if Borrower or any Guarantor or endorser of this Note commences or has commenced
against it any bankruptcy or insolvency proceeding. Borrower hereby waives
protest, presentment and notice of any kind in connection with this Note.
Borrower hereby authorizes the Lender to debit Borrower’s deposit account
#9871212065 with the Lender automatically for any amount which becomes due under
this Note.
This is the Equipment Line Advance Note referred to in that certain Fifth
Amended and Restated Credit Facility Agreement dated as of December 14, 2015 (as
amended and as the same may be amended, supplemented, or restated from time to
time, the “Agreement”), made between Borrower and Lender, and evidences the
Equipment Line Advances made thereunder. All capitalized terms not defined
herein shall have the meanings given to them in the Agreement. Except to the
extent conflicting terms are explicitly set forth herein, Borrower’s obligations
pursuant to this Note shall be subject to and in accordance with the terms of
the Agreement.
Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Note.
This Note shall be governed by the laws of the State of New York.
[signature page follows]




--------------------------------------------------------------------------------

Exhibit 10.1


[EQUIPMENT LINE ADVANCE NOTE]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Equipment Line Advance Note by its duly authorized officer as
of the date first written above.


IEC ELECTRONICS CORP.
By:     
Michael T. Williams
Chief Financial Officer








--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT J
FORM OF EQUIPMENT LINE ADVANCE REQUEST







--------------------------------------------------------------------------------

Exhibit 10.1


Equipment Line Advance Request
Date: ____________ ___, 20___
To:    MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”)


From:     IEC ELECTRONICS CORP. (“Borrower”)
Re:
Fifth Amended and Restated Credit Facility Agreement dated as of December 14,
2015 as amended and as the same may be further amended, modified, supplemented
or restated from time to time (the “Credit Agreement”).

All capitalized terms used herein and not defined shall have the meaning given
such terms in the Credit Agreement.
Pursuant to Section 3.3 of the Credit Agreement, Borrower hereby gives notice of
its desire to receive an Equipment Line Advance in the amount of $_____________
on ___________ ____, 20____ (the “Advance Date”), which shall mature on the
earlier of (i) the corresponding date that is ___ months following the Advance
Date and (ii) the Revolving Credit Termination Date (the “Maturity Date”). In
connection with the foregoing, the Borrower hereby confirms the following:
1.
The proceeds of the Equipment Line Advance will be used to finance the following
equipment:

____________________.
2.
The invoice cost of said equipment is $______________.

3.
The amount of the requested Equipment Line Advance is less than 80% of the
invoice cost of said equipment.

4.
The Equipment Line Advance shall bear interest at the following rate:

o    one-month LIBOR Rate, adjusted daily, plus the Applicable Margin as
applicable to
Term Loan B from time to time in accordance with the Credit Agreement; or
o    the Base Rate plus the Applicable Margin as applicable to Term Loan B from
time to time in accordance with the Credit Agreement;
5.
The Maturity Date is no later than the earlier of (i) the corresponding date
that is 6 (six) months following the Advance Date and (ii) the Revolving Credit
Termination Date;

6.
The representations and warranties contained in the Credit Agreement are true on
and as of the Advance Date with the same force and effect as if made on such
date;

7.
The conditions specified in Sections 9.1 and 9.2 of the Credit Agreement have
been fulfilled as of the Advance Date;

8.
No Default or Event of Default has occurred or is continuing;

9.
As of the Advance Date, no Material Adverse Effect has occurred with respect to
the Borrower and its Subsidiaries taken as a whole since the most recent audited
financial statements were provided to Lender pursuant to Section 10.1(a) of the
Credit Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1




Borrower acknowledges that the Lender shall have no obligation to make such
requested Equipment Line Advance until each of the following conditions shall
have been satisfied:
1.
Borrower shall have delivered to Lender such documents, consents,
authorizations, insurance certificates, governmental consents and other
instruments and agreements as Lender or its counsel may reasonably require
(including for purposes of evidencing and/or facilitating Borrower’s and
Lender’s compliance with all applicable laws and regulations, including all
“know your customer” rules in effect from time to time pursuant to the Bank
Secrecy Act, USA PATRIOT Act and other applicable laws) and all documents,
instruments and other legal matters in connection with the Loan Documents shall
be reasonably satisfactory to Lender and its counsel; and

2.
Lender shall have satisfactorily completed all collateral due diligence.

[Signature Page Follows]
    



--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the Borrower has caused this Equipment Line Advance Request
to be duly executed as of the date first set forth above.
  
IEC ELECTRONICS CORP.
By:             
Name:    
Title:    




Accepted by:
MANUFACTURERS AND TRADERS TRUST COMPANY
By: _________________________
Name:
Title:



















--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT K
FORM OF EQUIPMENT LINE TERM LOAN NOTE







--------------------------------------------------------------------------------

Exhibit 10.1


EQUIPMENT LINE TERM LOAN NOTE
(Actual Balance Interest Accrual Method)
New York
________________________, 20 ________    $______________________


BORROWER (Name): IEC Electronics Corp.
(Organizational Structure): Corporation
(State Law organized under): Delaware
(Address of residence/chief executive office): 105 Norton Street, Newark, New
York 14513


BANK:
M&T BANK, a New York banking corporation with its banking offices at One M&T
Plaza, Buffalo, NY 14203. Attention: Office of the General Counsel.



All capitalized terms used herein and not defined shall have the meaning given
such terms in the Fifth Amended and Restated Credit Facility Agreement dated as
of December 14, 2015 as amended and as the same may be further amended,
modified, supplemented or restated from time to time (the “Credit Agreement”).


Promise to Pay. For value received, intending to be legally bound, Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
principal sum of _______________________________________________ Dollars
($__________________) (the “Principal Amount”) plus interest as agreed below,
and all fees and costs (including without limitation attorneys’ fees and
disbursements whether for internal or outside counsel) the Bank incurs in order
to collect any amount due under this Note, to negotiate or document a workout or
restructuring, or to preserve its rights or realize upon any guaranty or other
security for the payment of this Note (“Expenses”). Except to the extent
conflicting terms are explicitly set forth herein, Borrower’s obligations
pursuant to this Note shall be subject to and in accordance with the terms of
the Credit Agreement.


Interest. The unpaid Principal Amount of this Note shall earn interest
calculated on the basis of a 360-day year for the actual number of days of each
year (365 or 366), from and including the date the proceeds of this Note are
applied to the outstanding principal of the applicable Equipment Line Advance
to, but not including, the date all amounts hereunder are paid in full, at a
rate per year which shall be equal to:


one-month LIBOR Rate, adjusted daily, plus the Applicable Margin as applicable
to Term Loan B; or


the Base Rate plus the Applicable Margin as applicable to Term Loan B.


Maximum Legal Rate. It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, Borrower
agrees that any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower, without interest.


Default Rate. If an Event of Default occurs, the interest rate on the unpaid
Principal Amount shall immediately be automatically increased consistent with
the terms of the Credit Agreement.


Payments. Payments shall be made in immediately available United States funds at
any banking office of the Bank.


Preauthorized Transfers from Deposit Account. Borrower hereby authorizes the
Bank to debit Borrower’s deposit account #9871212065 with the Bank automatically
for any amount which becomes due under this Note.


Interest Accrual; Application of Payments. Interest will continue to accrue on
the actual principal balance outstanding until the Principal Amount is paid in
full. All installment payments (excluding voluntary prepayments of principal)
will be applied as of the date each payment is received and processed. Payments
may be applied in any order in the sole discretion of the Bank, but, prior to an
Event of Default, may be applied chronologically (i.e., oldest invoice first) to
unpaid amounts due and owing, in the following order: first to accrued interest,
then to principal, then to Escrow, then to late charges and other fees, and then
to all other Expenses.


“Payment Due Date” shall mean the first day of the applicable calendar month. If
there is no numerically corresponding calendar day in a particular month, the
Payment Due Date shall be the last calendar day of such month); provided,
however, to the extent, if at all, that a LIBOR-based interest rate is
applicable, if in any applicable month the day identified above is not a
Business Day, the



--------------------------------------------------------------------------------

Exhibit 10.1


Payment Due Date shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Payment Due Date shall be the immediately preceding Business
Day.


The “First Installment Payment Date” shall be the Payment Due Date in the month
of _______________, 20_______.


The “Maturity Date” of this Note is the Payment Due Date that is the earlier of
(i) [Insert a date no later than three years following the date of this Note]
and (ii) the Revolving Credit Termination Date.


Repayment Terms. Borrower shall pay to the Bank the Principal Amount and
interest owing pursuant to this Note in installments as follows:


(i)
[Insert the number of months up to 36] consecutive monthly installments of
principal [each in the amount of $___________________] [as provided for on the
attached schedule], together with an equal number of installments of interest
payable in arrears in amounts that may vary, due and payable on the First
Installment Payment Date and each Payment Due Date thereafter, and



(ii)
ONE (1) FINAL INSTALLMENT, due and payable on the Maturity Date, in an amount
equal to the outstanding Principal Amount, together with all other amounts
outstanding hereunder, including, without limitation, accrued interest, costs
and expenses.



The amortization period for this loan is [Insert a period up to three (3)
years], meaning that this is the approximate number of years that would be
needed to repay the Principal Amount in full, based on the installment amount
and payment frequency stated above. The amortization period may be longer than
the term of this loan and shall not compromise the enforceability of the
Maturity Date.


Late Charge. If Borrower fails to pay, within five (5) days of its due date, any
amount due and owing pursuant to this Note or any other agreement executed and
delivered to the Bank in connection with this Note, late payment fees shall be
payable pursuant to Section 7.10 of the Credit Agreement.


Prepayment. During the term of this Note, Borrower shall have the option of
paying the unpaid Principal Amount to the Bank in advance of the Maturity Date,
in whole or in part, consistent with the terms of Section 3.6 of the Credit
Agreement.


Representations and Warranties. Borrower represents and warrants to the Bank:


a)    Compliance with Covenants. Until this Note is paid in full Borrower shall
comply with all covenants and agreements contained in the Credit Agreement.


b.    Representations and Warranties in the Credit Agreement. The
representations and warranties contained in the Credit Agreement are true on and
as of the date hereof with the same force and effect as if made on such date.


c.    Section 9.1 and 9.2 of the Credit Agreement. The conditions specified in
Sections 9.1 and 9.2 of the Credit Agreement have been fulfilled as of the
effective date hereof.


d.    No Default or Event of Default. No Default or Event of Default has
occurred or is continuing.


e.    No Material Adverse Effect. As of the date hereof, no Material Adverse
Effect has occurred with respect to the Borrower and its Subsidiaries taken as a
whole since the most recent audited financial statements were provided to Lender
pursuant to Section 10.1(a) of the Credit Agreement.


Rights and Remedies Upon Default. In addition to any remedies available under
the Credit Agreement, upon the occurrence of any Event of Default, the Bank
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower. All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event



--------------------------------------------------------------------------------

Exhibit 10.1


of Default in Section 14.1(f), or at the Bank’s option, upon the occurrence of
any other Event of Default. The provisions hereof are not intended in any way to
affect any rights of the Bank with respect to any amounts due hereunder which
may now or hereafter be payable on demand.


Right of Setoff. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliates in any
capacity to Borrower or any Guarantor or endorser of this Note. Such setoff
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elects to do so.


Additional Documents. Borrower agrees to deliver to Lender such documents,
consents, authorizations, insurance certificates, governmental consents and
other instruments and agreements as Lender or its counsel may reasonably require
and all documents, instruments and other legal matters in connection with this
Note shall be in a form reasonably satisfactory to Lender and its counsel.


USA PATRIOT Act Notice. Bank hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (“Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow Bank to identify the Borrower in accordance with the Patriot Act. The
Borrower agrees to, promptly following a request by Bank, provide all such other
documentation and information that Bank requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.


Miscellaneous. This Note, together with the Credit Agreement, Loan Documents,
and any related loan and collateral agreements and guaranties, contains the
entire agreement between the Bank and Borrower with respect to the Note, and
supersedes every course of dealing, other conduct, oral agreement and
representation previously made by the Bank. All rights and remedies of the Bank
under applicable law and this Note or amendment of any provision of this Note
are cumulative and not exclusive. No single, partial or delayed exercise by the
Bank of any right or remedy shall preclude the subsequent exercise by the Bank
at any time of any right or remedy of the Bank without notice. No waiver or
amendment of any provision of this Note shall be effective unless made
specifically in writing by the Bank. No course of dealing or other conduct, no
oral agreement or representation made by the Bank, and no usage of trade, shall
operate as a waiver of any right or remedy of the Bank. No waiver of any right
or remedy of the Bank shall be effective unless made specifically in writing by
the Bank. Borrower agrees that in any legal proceeding, a copy of this Note kept
in the Bank’s course of business may be admitted into evidence as an original.
This Note is a binding obligation enforceable against Borrower and its
successors and assigns and shall inure to the benefit of the Bank and its
successors and assigns. If a court deems any provision of this Note invalid, the
remainder of the Note shall remain in effect. Section headings are for
convenience only. Singular number includes plural and neuter gender includes
masculine and feminine as appropriate.


Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be given consistent with Section 15.4 of the Credit Agreement.


Joint and Several. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations that become due
under this Note and the term “Borrower” shall include each as well as all of
them.


Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Bank and will be deemed to be made in the State of New York. Except as otherwise
provided under federal law, this Note will be interpreted in accordance with the
laws of the State of New York excluding its conflict of laws rules. Borrower
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in New York State in a County or Judicial district where the Bank
maintains a branch and consents that the Bank may effect any service of process
in the manner and at Borrower’s address set forth above for providing notice or
demand; provided that nothing contained in this Note will prevent the Bank from
bringing any action, enforcing any award or judgment or exercising any rights
against Borrower individually, against any security or against any property of
Borrower within any other county, state or other foreign or domestic
jurisdiction. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.


Waiver of Jury Trial. Borrower and the Bank hereby knowingly, voluntarily, and
intentionally waive any right to trial by jury Borrower and the Bank may have in
any action or proceeding, in law or in equity, in connection with this note or
the transactions related hereto. Borrower represents and warrants that no
representative or agent of the Bank has represented, expressly or otherwise,
that the Bank will not, in the event of litigation, seek to enforce this jury
trial waiver. Borrower Acknowledges that the Bank has been induced to enter into
this note by, among other things, the provisions of this Section.





--------------------------------------------------------------------------------

Exhibit 10.1










            
BORROWER




            
Signature of Witness


            
Typed Name of Witness








ACKNOWLEDGMENT


STATE OF                      )
: SS.
COUNTY OF                      )


On the _________ day of _______________ , in the year 20______, before me, the
undersigned, a Notary Public in and for said State, personally appeared
____________________________________________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.




    
Notary Public

















































--------------------------------------------------------------------------------

Exhibit 10.1






FOR BANK USE ONLY


Authorization Confirmed:     
Disbursement of Funds:
Credit A/C    #         Off Ck    #         Payoff Obligation    #     
$             $             $     



